

CONFORMIS, INC.
THIRD AMENDMENT TO THE
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS THIRD AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Third Amendment”) is entered into and effective as of March 8, 2019 (the
“Effective Date of the Third Amendment”) by and between Conformis, Inc.
(previously known as ConforMIS, Inc.), a Delaware corporation (the “Company”),
and Mark A. Augusti (the “Executive”) and amends that certain letter agreement
of employment dated October 19, 2016, as amended and restated effective December
2, 2016 and as amended by a first amendment effective August 1, 2017 and a
second amendment effective as of July 31, 2018 (collectively the “Agreement”).
WHEREAS, the Company and Executive desire to amend the Agreement as set forth
herein,
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.All capitalized terms used and not otherwise defined in this Third Amendment
shall have the same meanings ascribed to them in the Agreement.
2.Section 9 of the Agreement is hereby deleted in its entirety and replaced with
the following:
9. Establishment of Principal Residence in Massachusetts: In connection with
your employment with the Company, you will be required to establish your
principal residence in Massachusetts. In order to assist with this process, the
Company reimbursed you up to $125,000 for reasonable expenses incurred by you in
such establishment, including moving expenses (“Moving Expenses”) and expenses
incurred in maintaining a temporary residence in Massachusetts and commuting
between your current home and your temporary residence in Massachusetts prior to
its becoming your principal residence (the “Commuting Expenses”) (collectively,
the “Residency Expenses”), such expenses incurred no later than August 1, 2017.
Beginning August 2, 2017, the Company began reimbursing you up to $25,000 per
calendar quarter for Residency Expenses, as well as commuting and other travel
costs of your immediate family in traveling to and from your place of residence
in North Carolina to your temporary residence in Massachusetts (collectively
“Residency and Travel Expenses”), incurred by you, such reimbursement to
continue until the earlier of: (i) the establishment of your principal residence
in Massachusetts, or (ii) a determination by the Board of Directors in its sole
discretion that the payment of such Residency Expenses and Travel Expenses are
no longer required. It was the intent of the Board that you would be fully
reimbursed for up to $25,000 per calendar quarter in Residency and Travel
Expenses. In recognition that the reimbursement of Residency and Travel Expenses
is and has been taxable compensation to you, the Company will pay to you
$100,000 as an amount intended to cover taxes paid and to be paid by you
resulting from receipt of Residency and Travel Expense payments from August 2,
2017 through March 31, 2019. The Residency and Travel Expenses incurred prior to
March 31, 2019 will be reimbursed in accordance with Company policy, but no
later than 60 days following the incurring of the expense, provided that you
deliver to the Company reasonable substantiation and documentation of such
Residency and Travel Expenses. Beginning on April 1, 2019, the Company will
cease reimbursing your Travel and Residency Expenses and will instead pay you a
fixed amount of $41,666.50 per quarter with the intention that you will receive
a net amount of approximately $25,000 on an after-tax basis to use for your
travel and residency expenses, with such amount payable until the earlier of:
(i) the establishment of your principal residence in Massachusetts or (ii) a
determination by the Board of Directors in its sole discretion that the payment
of such amount is no longer required. To the extent permitted by applicable law,
the Company will exclude deductible moving expenses from your W-2. For the
avoidance of doubt, your establishment of your principal residence in
Massachusetts is a material term of this letter agreement.
3.All terms and conditions of the Agreement not expressly amended by this Third
Amendment remain in full force and effect.
4.This Third Amendment may be executed in one or more counterparts, and by
facsimile or scanned and electronically mailed or otherwise electronically
transferred signatures, each of which shall be an original document, and all of
which together will constitute one and the same instrument.
IN WITNESS WHEREOF, the Company and Executive hereby indicate their acceptance
of the terms of this Third Amendment by the signatures of their authorized
representatives below.




Company:    
/s/Kenneth P. Fallon, III    
Kenneth P. Fallon, III, Chairman
Executive:    
/s/Mark A. Augusti         
Mark A. Augusti





